Exhibit 10.2

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is dated as of
April 6, 2015, and is entered into by and among SAGENT PHARMACEUTICALS, a
Wyoming corporation (“Borrower”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the Lenders.

W I T N E S S E T H:

WHEREAS, Borrower, Sagent Pharmaceuticals, Inc., a Delaware corporation
(“Holdings”), the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of October 31, 2014 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”; capitalized
terms used herein but not otherwise defined shall have the meanings set forth in
the Credit Agreement);

WHEREAS, on the date hereof, certain Affiliates of Borrower and Holdings are
entering into the SCP Loan Facility and Borrower and Holdings are entering into
the China Guaranty (collectively, the “SCP Loan Facility Transactions”);

WHEREAS, Borrower, the Administrative Agent and the Lenders have agreed, to
amend the Credit Agreement in certain respects in connection with the
consummation of the SCP Loan Facility Transactions as set forth herein, in each
case subject to the terms and conditions set forth herein; and

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Amendments. Subject to the satisfaction of the applicable conditions set
forth in Section 2 below, and in reliance on the representations set forth in
Section 3 below, the Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “China Guaranty” therein as follows:

“China Guaranty” means that certain Guaranty dated as of the First Amendment
Effective Date by Holdings and the Company for the benefit of Chase, JPMorgan
Chase Bank (China) Company Limited, Shanghai Branch, and each Lending
Installation that is a beneficiary thereunder of the obligations of SCP under
the SCP Loan Facility as amended, restated, supplemented, or otherwise modified
from time to time.

(b) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “China Guaranty Obligations” therein as follows:

“China Guaranty Obligations” means all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of Holdings and the
Company to Chase, JPMorgan Chase Bank (China) Company Limited, Shanghai Branch,
any Lending Installation or any of their Affiliates in each case that is a
beneficiary under the China Guaranty or party to the SCP Loan Facility, any of
the Lenders, the Administrative Agent or any indemnified party, individually or
collectively, existing on the First Amendment



--------------------------------------------------------------------------------

Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under the China Guaranty.

(c) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “SCP Loan Facility” therein as follows:

“SCP Loan Facility” means that certain Fixed Assets Committed Loan Facility
Offer Letter and Fixed Assets Committed Loan Facility Offer Letter Standard
Terms and Conditions dated as of the First Amendment Effective Date among SCP
and JPMorgan Chase Bank (China) Company, Limited, Shanghai Branch or one or more
additional or separate loan facilities provided to SCP by JPMorgan Chase Bank
(China) Company, Limited, Shanghai Branch, Chase, any Lending Installation or
any of their Affiliates, including all agreements, documents and instruments
related thereto, as such agreements, documents and instruments are from time to
time amended, restated, supplemented or otherwise modified.

(d) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating clause (g) of the definition of “Secured Parties” therein as follows:

(g) with respect to the China Guaranty Obligations, Chase, JPMorgan Chase Bank
(China) Company Limited, Shanghai Branch, any Lending Installation or any of
their Affiliates, in each case that is a beneficiary under the China Guaranty or
party to the SCP Loan Facility, and

(e) Section 1.01 of the Credit Agreement is hereby amended to insert the
following new definitions therein in appropriate alphabetical order:

“First Amendment Effective Date” means April 6, 2015.

“Lending Installation” has the meaning assigned to such term in the China
Guaranty.

(f) A new Section 2.09(h) is hereby added to the Credit Agreement as follows:

(h) On the Maturity Date or upon the termination of Commitments pursuant to
Section 2.09(b) above, the Borrowers shall furnish to the Administrative Agent
cash collateral to cash collateralize on terms reasonably acceptable to the
Administrative Agent the Company’s and Holdings’ China Guaranty Obligations in
an amount as of such termination date equal to SCP’s total outstanding
borrowings and requested borrowings under the SCP Loan Facility; provided that
notwithstanding the occurrence of the Maturity Date or such termination of
Commitments, Borrowers shall (i) remain obligated under Section 5.02(i) to
provide written notice to the Administrative Agent at least ten (10) Business
Days prior to the proposed date of any borrowing by SCP under the SCP Loan
Facility and (ii) on the same day of the provision of such notice, furnish to
the Administrative Agent cash collateral to cash collateralize on terms
reasonably acceptable to the Administrative Agent the Company’s and Holdings’
China Guaranty Obligations in an amount equal to SCP’s proposed borrowings under
the SCP Loan Facility. Notwithstanding any other provision of this Agreement, a
breach by the Borrowers of the covenants set forth in this Section 2.09(h) shall
be an immediate Event of Default.

 

-2-



--------------------------------------------------------------------------------

(g) Section 2.18(b) of the Credit Agreement is hereby amended by (i) amending
and restating clause “sixth” thereof as follows:

sixth, to prepay principal on the Loans (other than the Overadvances and
Protective Advances) and unreimbursed LC Disbursements, to pay an amount to the
Administrative Agent equal to one hundred five percent (105%) of the aggregate
LC Exposure, to be held as cash collateral for such Obligations and to pay any
amounts owing with respect to Swap Agreement Obligations up to and including the
amount most recently provided to the Administrative Agent pursuant to
Section 2.22, for which Reserves have been established and to pay any amounts
owing with respect to China Guaranty Obligations and to cash collateralize all
Unliquidated Obligations with respect to China Guaranty Obligations,

and (ii) deleting the reference to “any Lender” in clause “eighth” of such
section and inserting “any Secured Party” in lieu thereof.

(h) Section 5.16 of the Credit Agreement is hereby amended and restated as
follows:

SECTION 5.16 China Guaranty Cash Collateral. At all times during a China
Guaranty Cash Collateral Period, the Borrowers shall cash collateralize, for the
benefit of Chase, JPMorgan Chase Bank (China) Company Limited, Shanghai Branch,
any Lending Installation or any of their Affiliates that is a beneficiary under
the China Guaranty or party to the SCP Loan Facility, the Company’s and
Holdings’ obligations under the China Guaranty in an amount equal to SCP’s total
outstanding borrowings and requested borrowings under the SCP Loan Facility.
Such cash collateral shall be held in a blocked deposit account at Chase under
the Control (as defined in the Security Agreement) of Chase.

(i) Clause (b) of Article VII of the Credit Agreement is hereby amended by
inserting “, Holdings or any Guarantor” after the reference to “Borrowers”
therein.

(j) Clause (d) of Article VII of the Credit Agreement is hereby amended and
restated as follows:

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained (i) in Section 2.09(h), 5.02(a), 5.03 (with respect to a
Loan Party’s existence) or 5.08 or in Article VI of this Agreement, (ii) in
Article IV or Article VII of the Security Agreement or (iii) Section 5.02(i) of
this Agreement (and the failure to observe or perform Section 5.02(i) of this
Agreement shall continue unremedied for a period of five (5) Business Days,
which five (5) Business Day period shall be extended through and including the
date that the Borrower Representative provides notice of such failure to the
Administrative Agent so long as at all times from the date of the failure to
observe Section 5.02(i) through and including the date of such notice,
Availability is greater than the applicable borrowing by SCP under the SCP Loan
Facility);

(k) Section 9.05 of the Credit Agreement is hereby amended by deleting the final
sentence thereof and inserting the following in lieu thereof:

The provisions of Sections 2.09(h), 2.15, 2.16, 2.17, 5.02(a), 5.02(i) and 9.03,
Article VIII and terms defined in the Credit Agreement or any Loan Document or
any provisions of the Credit Agreement or any Loan Document that are
incorporated by cross-reference in any other Loan Document or the documents,
instruments and

 

-3-



--------------------------------------------------------------------------------

agreements related to the SCP Loan Facility shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.

2. Conditions to Effectiveness. The effectiveness of Section 1 of this Amendment
is subject to the following conditions precedent:

(a) the Administrative Agent shall have received a copy of this Amendment
executed by Borrower and the Lenders, together with the Consent and
Reaffirmation attached hereto executed by Holdings;

(b) no Default or Event of Default shall have occurred and be continuing; and

(c) the Administrative Agent shall have received a copy of (i) China Guaranty
executed by Borrower and Holdings, (ii) an amendment to the Security Agreement
executed by Borrower and Holdings and (iii) a written opinion of the Loan
Parties’ counsel with respect to the transactions occurring on the date hereof,
each in form and substance reasonably satisfactory to the Administrative Agent.

3. Representations and Warranties. To induce the Administrative Agent and the
Lenders to enter into this Amendment, each of the Loan Parties represent and
warrant to the Administrative Agent and the Lenders that:

(a) the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate action on the part of such Loan Party and
this Amendment has been duly executed and delivered by such Loan Party; and

(b) no Default or Event of Default has occurred and is continuing.

4. Post-Closing Covenants. Pursuant to the terms of Section 5.17 of the Credit
Agreement, the Administrative Agent hereby agrees that the dates set forth in
Section 5.17(b) of the Credit Agreement are extended to April 30, 2015.

5. Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

6. References. Any reference to the Credit Agreement contained in any document,
instrument or Credit Agreement executed in connection with the Credit Agreement
shall be deemed to be a reference to the Credit Agreement as modified by this
Amendment.

7. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which taken together
shall be one and the same instrument. Delivery by telecopy or electronic
portable document format (i.e., “pdf”) transmission of executed signature pages
hereof from one party hereto to another party hereto shall be deemed to
constitute due execution and delivery by such party.

8. Ratification. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions of the Credit
Agreement and shall not be deemed to be a

 

-4-



--------------------------------------------------------------------------------

consent to the modification or waiver of any other term or condition of the
Credit Agreement. Except as expressly modified and superseded by this Amendment,
the terms and provisions of the Credit Agreement are ratified and confirmed and
shall continue in full force and effect.

9. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Illinois (including, without
limitation, 735 ILCS Section 105/5-1 et seq.), but giving effect to federal laws
applicable to national banks.

[Signature Page Follows]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers on the date
first written above.

 

SAGENT PHARMACEUTICALS, a Wyoming corporation, as Borrower Representative By

/s/ Jeffrey Greve

Name: Jeffrey Greve Title: Vice President, Controller JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and the sole Lender By

/s/ Kelli Lattanzio

Name: Kelli Lattanzio Title: Authorized Officer

Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

The undersigned (“Loan Guarantor”), hereby (i) acknowledges receipt of a copy of
the foregoing Amendment No. 1 to Credit Agreement (the “Amendment”);
(ii) consents to Borrower’s execution and delivery of the Amendment;
(iii) agrees to be bound by the Amendment; and (iv) reaffirms that the Loan
Documents to which it is a party (and its obligations thereunder) shall continue
to remain in full force and effect. Although Loan Guarantor has been informed of
the matters set forth herein and has acknowledged and agreed to same, Loan
Guarantor understands that the Administrative Agent and Lenders have no
obligation to inform Loan Guarantor of such matters in the future or to seek
Loan Guarantor’s acknowledgment or agreement to future amendments, waivers or
consents, and nothing herein shall create such a duty.

This Consent and Reaffirmation shall be a contract made under and governed by
the laws of the State of Illinois, without regard to conflict of laws principles
that would require the application of laws other than those of the State of
Illinois.

IN WITNESS WHEREOF, Loan Guarantor has executed this Consent and Reaffirmation
on and as of the date of the Amendment.

 

SAGENT PHARMACEUTICALS, Inc. a Delaware corporation By

/s/ Jeffrey Greve

Name: Jeffrey Greve Title: Vice President, Controller

Consent and Reaffirmation to Amendment No. 1 to Credit Agreement